

115 HR 2062 IH: Defend Israel Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2062IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Ms. Rosen (for herself and Mr. Lamborn) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize assistance, upon request of the Government of Israel, for the development,
			 maintenance, enhancement, and sustainment, and procurement of anti-missile
			 defense systems.
	
 1.Short titleThis Act may be cited as the Defend Israel Act. 2.FindingsCongress finds the following:
 (1)The Jewish State of Israel, as a close and indispensable ally of the United States, with whom the United States enjoys mutually beneficial military, intelligence, homeland security, scientific, technological, and other cooperation, deserves all necessary assistance to defend itself and its citizens from the many threats that it continues to face.
 (2)The State of Israel has been under grave threat and frequent attack from missiles, rockets, and mortar shells fired at Israeli civilian targets by militants from the foreign terrorist organization Hamas on its southern border and by the foreign terrorist organization Hezbollah on its northern border, which have killed, wounded, or inflicted psychological trauma on countless Israelis.
 (3)On February 27, 2017, Hamas launched several high-trajectory rocket attacks on the Western Negev. This followed numerous rocket launches over the last two-and-a-half years since Operation Protective Edge.
 (4)Experts estimate that Hamas has thousands of rockets in its arsenal. (5)Hezbollah has a missile arsenal of 120,000 to 150,000 short- and medium-range rockets, along with approximately 20,000 active duty forces, many of whom gained combat experience in Syria.
 (6)Hezbollah also possesses anti-aircraft and anti-ship missiles, thousands of anti-tank missiles, and an increasing fleet of unmanned aerial vehicles.
 (7)Iran continues to test ballistic missile technology in violation of United Nations Security Council Resolution 2231 (2015).
 (8)The United States remains committed to Israel’s qualitative military edge, including its advantage over non-state actors such as Hamas and Hezbollah and against enemies like Iran.
 (9)The United States can help to advance its own vital national security interests and the cause of peace by supporting Israel’s ability to defend itself against rocket, missile, and other threats.
 (10)In the face of threats from its neighbors and non-state actors, Israel historically has sought the means to defend itself, by itself.
 (11)The United States signed the largest assistance agreement ever with the State of Israel in 2016, which will provide up to $38 billion to Israel over a ten-year period. Such agreement applies to funding in 2019.
			3.Authorization of assistance to Israel for anti-missile defense systems
 (a)In generalThe President, acting through the Secretary of Defense and the Secretary of State, is authorized to provide assistance, upon request of the Government of Israel, for the development, maintenance, enhancement, and sustainment, and procurement of anti-missile defense systems.
 (b)Authorization of appropriationsThere is authorized to be appropriated to the President to carry out this section $705,800,000 for fiscal year 2018.
			